UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


AMERICAN NATIONAL PROPERTY AND        
CASUALTY COMPANY, a Missouri
corporation,
               Plaintiff-Appellant,
                                               No. 00-2030
                v.
WILLIAM J. SKILES; ANN E. SKILES,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
    for the Southern District of West Virginia, at Parkersburg.
             Joseph Robert Goodwin, District Judge.
                          (CA-00-451-6)

                     Argued: January 25, 2001

                     Decided: March 6, 2001

 Before WILKINSON, Chief Judge, WILKINS, Circuit Judge, and
 James H. MICHAEL, Jr., Senior United States District Judge for
      the Western District of Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: James Daniel McQueen, Jr., MCQUEEN, HARMON &
POTTER, Charleston, West Virginia, for Appellant. Alex Jay Shook,
HAMSTEAD, HAMSTEAD & WILLIAMS, Morgantown, West Vir-
ginia, for Appellees. ON BRIEF: Kathleen Harmon-McQueen,
2               AMERICAN NATIONAL PROPERTY v. SKILES
Heather M. Wright, MCQUEEN, HARMON & POTTER, Charleston,
West Virginia, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Defendant-Appellee William J. Skiles was injured in an automobile
accident and sought coverage for his injuries under his automobile
insurance and umbrella policies. His insurance company, Plaintiff-
Appellant American National Property and Casualty Company, sued
him and his wife in the Southern District of West Virginia, seeking
a declaration of the parties’ rights under the policies. Meanwhile, the
Skiles had simultaneously sued American National in the Brooke
County, West Virginia state circuit court, also seeking, inter alia, a
declaratory judgment. The Skiles’ state court action subsequently was
removed to the federal district court for the Northern District of West
Virginia. The Skiles filed a motion to remand, which is currently
pending in the Northern District.

   In the Southern District action, the Skiles filed a motion to dismiss.
Upon consideration thereof, the district court declined to exercise
jurisdiction over American National’s declaratory judgment action,
and dismissed the case. American National appeals.

   We review a district court’s decision not to proceed with a declara-
tory judgment action for an abuse of discretion. See Aetna Cas. &
Sur. Co. v. Ind-Com Elec. Co., 139 F.3d 419, 421 (4th Cir. 1998). The
Fourth Circuit has set forth several factors for district courts to con-
sider in deciding whether to exercise their discretion to hear declara-
tory judgment actions:

    (i) the strength of the state’s interest in having the issues
    raised in the federal declaratory action decided in the state
                AMERICAN NATIONAL PROPERTY v. SKILES                   3
    courts; (ii) whether the issues raised in the federal action can
    more efficiently be resolved in the court in which the state
    action is pending;[ ] (iii) whether permitting the federal
    action to go forward would result in unnecessary "entangle-
    ment" between the federal and state court systems, because
    of the presence of "overlapping issues of fact or law"[; and
    (iv)] whether the declaratory judgment action is being used
    merely as a device for "procedural fencing" . . . .
Centennial Life Ins. Co. v. Poston, 88 F.3d 255, 257 (4th Cir. 1996)
(quoting Nautilus Ins. Co. v. Winchester Homes, Inc., 15 F.3d 371,
377 (4th Cir. 1994)) (alterations in Centennial Life).
   When considered in the instant case, these factors indicate there
was no abuse of discretion. First, the state interest in deciding the
issues presented in this case is significant, because no West Virginia
state court has decided the question of whether insurance companies
must offer underinsurance motorist coverage on umbrella policies
pursuant to West Virginia Code § 33-6-31. Second, it is more effi-
cient for the issues raised in American National’s Southern District
action to be resolved in the court in which the Skiles’ state action is
pending.* While the Skiles’ Northern District action would resolve
the entire controversy, American National’s Southern District action
would resolve only part of the controversy, because the Northern Dis-
trict action contains two defendants and a number of issues not pres-
ent in the Southern District action. It clearly would promote judicial
efficiency to resolve the entire controversy in one action in the North-
ern District. Third, permitting American National’s action to go for-
ward would result in unnecessary "entanglement" between it and the
Skiles’ now-removed state court action, because the question of insur-
ance coverage overlaps both cases. Fourth, the district court did not
clearly err in finding no evidence of procedural fencing.
   Accordingly, the district court did not abuse its discretion in grant-
ing the Skiles’ motion to dismiss.
                                                            AFFIRMED

  *I.e. the Northern District of West Virginia or the Brooke County Cir-
cuit Court, depending on the disposition of the Skiles’ motion to remand.